Citation Nr: 0947239	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1965 to 
March 1966.  He also has unverified Reserves service from May 
1964 to September 1965.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection is warranted 
for bilateral hearing loss and tinnitus due to noise exposure 
which occurred in July or August 1965 when he was serving in 
the Reserves.  See the appellant's September 2005 statement.  
The appellant's period of Reserves service from May 1964 to 
September 1965 has not been verified.  The RO should contact 
the National Personnel Records Center and any other 
appropriate service department and request verification of 
the appellant's service for this time period.  The RO should 
also conduct a search for and associate with the claims 
folder the appellant's service personnel records including 
the personnel records for any Reserves service.   

VA has not provided the appellant with adequate Veterans 
Claims Assistance Act of 2000 (VCAA) notice of the evidence 
and information needed to substantiate the claim of 
entitlement to service connection for a disability incurred 
during a period of active duty for training or a period of 
inactive duty training. 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  The 
definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training or inactive 
duty for training.  The Court of Appeals for Veterans Claims 
(Court) has held this statute, in effect, means that "if a 
claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 
67 (citing Paulson v. Brown, 7 Vet. App. at 469-70).  
Furthermore, unless an appellant has established status as a 
veteran, the presumption of soundness, the presumption of 
aggravation, and the presumption of service incurrence for 
certain disease are not applicable.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); see also Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). 

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
National Personnel Records Center or 
other appropriate service department and 
request verification of the appellant's 
service from May 1964 to September 1965 
to include verification as to whether 
this service was active duty for training 
and/or inactive duty for training.  The 
RO should also conduct a search for and 
associate with the claims folder the 
appellant's service personnel records 
including the personnel records for any 
Reserves service.   

2.  Please send the appellant corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the information or 
evidence needed to establish service 
connection for a disease or disability 
which was incurred during a period of 
active duty for training and inactive 
duty for training. 

3.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the appellant and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


